FILED
                              NOT FOR PUBLICATION                             MAR 02 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



SUNTARI SRI; et al.,                               No. 09-70673

               Petitioners,                        Agency Nos. A095-176-943
                                                               A095-177-925
  v.                                                           A095-177-926

ERIC H. HOLDER, Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Suntari Sri and her family, natives and citizens of Indonesia, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for an

abuse of discretion, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen as untimely where the motion was filed over four years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish changed

circumstances in Indonesia to qualify for the regulatory exception to the time limit

for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v.

Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . . whether

circumstances have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of future

persecution.”).

      We lack jurisdiction to review petitioners’ contention that the disfavored

group analysis applies to the changed circumstances exception to the time limit for

motions to reopen because the issue was not exhausted before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                       09-70673